                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                    3:20CV189

CHESTER A. YATES,                   )
                                    )
      Plaintiff,                    )
                                    )
vs.                                 )                            ORDER
                                    )
MUTUAL OF OMAHA INSURANCE           )
COMPANY,                            )
                                    )
      Defendant.                    )
____________________________________)


       This matter is before the Court upon remand from the Fourth Circuit directing this Court

to consider the pro se Plaintiff’s claims of harassment and intimidation and his allegations

regarding theft of renewals and clients. The Court directed the Defendant to file a supplemental

brief addressing these claims and directed the Plaintiff to file a response fourteen days thereafter.

(Doc. No. 18). Defendant filed its supplemental brief on December 23, 2020. Plaintiff has failed

to submit a response. The Court has reviewed the supplemental brief of the Defendant and finds

it persuasive. Accordingly, for the reasons stated in Defendant’s Supplemental Memorandum in

Support of Defendant’s Motion for Judgment on the Pleadings (Doc. No. 19), the Court

GRANTS Defendant’s motion as to Plaintiff’s claims for “harassment and intimidation” and

“theft of renewals and clients.”

       IT IS THEREFORE ORDERED that Defendant’s Motion for Judgment on the Pleadings

is hereby GRANTED.

                                      Signed: February 2, 2021




         Case 3:20-cv-00189-GCM Document 20 Filed 02/03/21 Page 1 of 1
